Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

Claim Objections
Claims 1, 3-4, 6, and 7-8 are objected to because of the following informalities:
Claims 1 and 6, peripheral state data acquisitor, position relation acquisitor, and risk estimator are referred to peripheral state data acquisition unit, as position relation acquisition unit, risk estimation apparatus respectively in the specification. Similarly in Claims 3 and 8, lighting determinator is referred to as a lighting determination unit, in Claim 4 and 9, luminance acquisitor is referred to as a luminance 
Claim 3 recites “according to claim 1, comprising”, which should be “according to claim 1, further comprising”.
  Appropriate correction is required.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claims 1 and 6;
Peripheral state data acquisitor
Position relation acquisitor
Risk estimator
Claims 3 and 8;
lighting determinator
Claim 4 and 9;
Luminance acquisitor
Claim 10;
Controller.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As such, the following interpretations will be made in light of the specification;
Peripheral state data acquisitor corresponds to a state detection apparatus, element 4, based on paragraph 0017, and is considered to be a camera, a millimeter wave radar, an LIDAR, a sonar, a GPS, a luminance sensor, various sensors, and the like (paragraph 0040).
Position relation acquisitor corresponds to an ECU (paragraph 0047).
Risk estimator corresponds to an ECU (paragraph 0047).
Lighting determinator corresponds to an ECU (paragraph 0047).
Luminance acquisitor corresponds to a state detection apparatus, element 4, based on paragraph 0013, and is considered to be a camera, a millimeter wave radar, an LIDAR, a sonar, a GPS, a luminance sensor, various sensors, and the like (paragraph 0040).
Controller corresponds to an ECU (paragraph 0047).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the acquisitor”.  There is insufficient antecedent basis for this limitation in the claim, and is unclear whether it refers to a position relation acquisitor or a peripheral state data acquisitor.
Claim Rejections - 35 USC § 101
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea accomplishable by mental processes without significantly more. The claims recite the abstract idea of estimating a risk of appearance of a traffic participant, which is analogous to mental work. This judicial exception is not integrated into a practical application and the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 1 and 6 recite an abstract idea of estimating a risk of appearance of a traffic participant. In addition, the remaining claim limitations either work to develop the abstract idea further (such as how risk determination is modified by environmental factors), or to implement the idea onto generic computer components (such as an ECU for the recited elements). The recited abstract idea is not integrated into a practical application. In particular, Claims 1 and 6 do not present any additional elements to integrate the idea into a practical application. The recitation of a host vehicle being operated based on the risk of appearance is generally recited, and is accomplishable by a human driver who estimates the risk of traffic interactions and responds accordingly. As there is a high level of generality due to the lack of additional elements, this abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea. Therefore, Claims 1-12 are directed to an abstract idea.
Claims 1 and 6 do not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, Claims 1 and 6 do not amount to significantly more than the judicial exception.
Using similar reasoning to above, Claims 2-5 and 7-12 do not add any significant structure or elements that qualify as significantly more, and instead merely further detail/define aspects of the abstract idea, and thus do not further integrate the abstract idea into a practical application.
Therefore, Claims 1-12 are not patent eligible under 35 U.S.C 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US20190088136A1).
Regarding claim 1, Nagata teaches;
A risk estimation apparatus (taught as an electronic control unit, abstract) for a host vehicle (taught as element 1), which is configured to estimate, when a stopped vehicle is present in a predetermined area in a traveling direction of the host vehicle (taught as a bicycle, as shown in Fig 23;) and a vehicle in front [interpreted to be ahead of the vehicle in the direction of motion, as depicted in the figures 6-9] traveling a peripheral area of the stopped vehicle in the traveling direction is present ahead of the host vehicle [interpreted to indicate an obstructed view with multiple participants; a peripheral area is recited broadly as to include a case where a stopped vehicle is present/detected/detectable] (shown as element 110 in Fig 23), a risk of appearance of a traffic participant in a front area of the host vehicle in which the host vehicle passes through the peripheral area of the stopped vehicle [interpreted to mean a risk estimation of a traffic participant/object appearing from an obstructed viewpoint to intersect a planned travel trajectory] (taught as a risk that an object will enter the course of  the host vehicle, paragraph 0008), the risk estimation apparatus comprising: 
a peripheral state data acquisitor (taught as a camera sensor, element 5) configured to acquire peripheral state data indicating a peripheral state in the traveling direction of the host vehicle (taught as); 
a position relation acquisitor (taught as an object recognizing unit, element 12) configured to acquire a position relation between the vehicle in front and the host vehicle based on the peripheral state data (taught as measuring a relative position and distance between objects, paragraph 0064); and 
a risk estimator (taught as the electronic control unit, element 10) configured to estimate the risk of appearance of the traffic participant to be lower in a case in which a distance between the host vehicle and the vehicle in front in the traveling direction is smaller than a first predetermined value as compared with a case in which the distance in the traveling direction is equal to or larger than the first predetermined value (taught as a risk that an object moving in front of a host vehicle will enter a course of the host vehicle depends on a relative relationship including a relative distance and position, paragraph 0004), wherein - 46 -Attorney Docket: P191365US00 
the host vehicle is operated based on the risk of appearance of the traffic participant estimated by the risk estimator (taught as determining an operation probability of driving support, which controls intervention, paragraph 0008).  
While Nagata does not explicitly teach a stopped vehicle specifically, one of ordinary skill in the art would recognize the scenario including a stopped vehicle.

Regarding claim 2, Nagata teaches;
The risk estimation apparatus according to claim 1 (see claim 1 rejection), wherein 
the acquisitor acquires a position relation between the vehicle in front and the stopped vehicle based on the peripheral state data (taught as measuring a position in a width direction between stationary and moving objects, such as in case iv, paragraph 0019), and 
when a distance between the vehicle in front and the stopped vehicle in a vehicle-width direction is smaller than a second predetermined value, the risk estimator estimates that the risk of appearance is lower as compared with a case in which the distance in the vehicle-width direction is equal to or larger than the second predetermined value (shown as a pedestrian [similar to a stopped object] with a lower width distance element 60B vs 60A, to have a higher risk, as exemplified in Fig 19, paragraph 0142).  

Regarding claim 10, Nagata teaches;
An automated driving apparatus (taught as a vehicle control system, abstract) comprising: 
the risk estimation apparatus according to claim 1 (see claim 1 rejection); and 
a controller configured to perform automated driving control of the host vehicle when the host vehicle passes through the peripheral area of the stopped vehicle in accordance with the risk of appearance estimated by the risk estimation apparatus (shown in the flowchart in fig 13; different responses according to risk level are determined involving control values for braking force, steering, and avoidance margins, paragraph 0110-0112).

Regarding claims 6-7, it has been determined that no further limitations exist apart from those previously addressed in claims 1-2 [considering a different location of the stopped vehicle is obvious to one of ordinary skill in the art]. Therefore, claims 6-7 are rejected under the same rationale as claims 1-2. Similarly, claim 11 contains no further limitations apart from those previously addressed in claim 10. Therefore, claim 11 is rejected under the same rational as claim 10.
 
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US20190088136A1), and further in view of Breed (US20070154063A1) and the official notice of the examiner.
The risk estimation apparatus according to claim 1 (see claim 1 rejection). However, Nagata does not explicitly teach; comprising: a lighting determinator configured to determine whether a headlamp of the vehicle in front has been lit, wherein when the headlamp of the vehicle in front has been lit, the risk estimator estimates that the risk of appearance is lower as compared with a case in which the headlamp of the vehicle in front has not been lit.
Breed teaches; comprising: a lighting determinator configured to determine whether a headlamp of the vehicle in front has been lit (taught as using camera data to detect the headlights of another vehicle, paragraph 0472). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate headlight detection as taught by Breed in the system taught by Nagata in order to improve object recognition. As suggested by Breed, the use of pattern recognition assists in differentiate objects in images (paragraph 0028).
While it is not explicitly taught that detecting a headlamp being on would reduce the risk of appearance of a traffic participant, the examiner takes official notice that a traffic participant would obviously be less likely to appear when the headlamps of the vehicle in front are lit, as that would raise awareness/caution of the traffic participant. 

It has been determined that claim 8 contains no further limitations apart from those previously addressed in claim 3. Therefore, claim 8 is rejected under the same rational as claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US20190088136A1), and further in view of Likhachev (US20200047750A1).
Regarding claim 5, Nagata teaches;
The risk estimation apparatus according to claim 1 (see claim 1 rejection), wherein 
the position relation acquisitor further acquires a vehicle speed of the vehicle in front based on the peripheral state data (taught as detecting a relative speed of detected objects, paragraph 0064). However, Nagata does not explicitly teach; and 
when a deceleration of the vehicle in front when traveling the peripheral area becomes equal to or larger than a predetermined deceleration, the risk estimator estimates that the risk of appearance is higher as compared with a case in which the deceleration is smaller than the predetermined deceleration.
Likhachev teaches; when a deceleration of the vehicle in front when traveling the peripheral area becomes equal to or larger than a predetermined deceleration (taught as detecting a sudden deceleration, paragraph 0069), the risk estimator estimates that the risk of appearance is higher as compared with a case in which the deceleration is smaller than the predetermined deceleration (taught as, based on the deceleration, predicting a behavior to avoid collision, paragraph 0069, where trajectories and predictions are cost evaluated based on the size [large or small] decelerations, paragraph 0053).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a collision avoidance prediction as taught by Likhachev in the system taught by Nagata in order to improve collision avoidance. Incorporating predictions objects and situations, including a cost of potential actions, assists in determining appropriate behavior, as suggested in Likhachec (paragraph 0043).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US20190088136A1), and further in view of Saigusa (US20170369055A1).
Regarding claim 12, Nagata teaches;
The automated driving apparatus according to claim - 51 -Attorney Docket: P191365US0010 (see claim 10 rejection). However, Nagata does not explicitly teach; wherein 
the controller is further configured to perform automated driving control of the host vehicle when the distance between the host vehicle and the vehicle in front in the traveling direction is equal to or larger than the first predetermined value before the vehicle in front travels the peripheral area such that the distance in the traveling direction is smaller than the first predetermined value.
Saigusa teaches; the controller is further configured to perform automated driving control of the host vehicle when the distance between the host vehicle and the vehicle in front in the traveling direction is equal to or larger than the first predetermined value before the vehicle in front travels the peripheral area such that the distance in the traveling direction is smaller than the first predetermined value (taught as controlling a vehicle to maintain a predetermined distance between a vehicle ahead, paragraph 0011; which implies that a distance larger than the predetermined distance would cause the vehicle to control the speed to reach that predetermined distance).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a distance goal as taught by Saigusa in the system taught by Nagata in order to improve autonomous action. As suggested by Saigusa, such a system allows a host vehicle to predict action requirements, such as braking, and warn/act to prevent collision (paragraphs 0010-0011).

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further rewritten to overcoming the 101 rejection.

Regarding claims 4 and 9, while it is known to detect headlamp/headlights of vehicles, such as in Ji (US20180307237A1), in determining collision potential or the appearance of a vehicle, the presence of the headlamp/headlight in the case presented increases the likelihood of a vehicle appearing rather than decreasing it as claimed (for example, the case of fig 5, which uses the information from the superposition of light to determine an oncoming vehicle’s presence and position). Other examples, such as from Baba (US20210225169A1), suggest using a brightness [luminance] of an area for pattern recognition (paragraph 0020), and Park (US20200108831A1) detects luminance to adjust vehicle behavior (paragraph 0074); however, the luminance level does not relate or refer to the appearance, or determining the risk of a traffic participant appearing. Ji considers the brightness in determining a distance to an approaching vehicle around a curve, and would associate a lower brightness with a  vehicle farther away, but this does not combine with the limitation requiring a presence of headlamps to Furthermore, there is no reason for one of ordinary skill in the art to associate the front vehicle as claimed having their headlamp/headlights turned on and a luminance level less than a predetermined level with a decrease in risk of appearance of a traffic participant. A case for improved visibility would only influence a certainty of the prediction, not a prediction itself, and would not necessarily indicate that there is less of a chance for an appearance; for example, the presence of headlights could, as suggested by Ji in Fig 5, indicate the presence of a vehicle in a blind spot. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For further risk assessments; US20170323568A1 and US20150298693A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        

/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662